Order dismissing report affirmed. In amplification of his general finding for the defendants in this action for false arrest, the judge made special *765findings that, after notice by the defendant attorney on behalf of the defendant landowner to the police and to the plaintiff that the latter was not to enter the enclosed locus, the plaintiff deliberately did enter, was arrested by a police officer pursuant to the provisions of G. L. e. 266, § 120, and found guilty; that the plaintiff was in fact a trespasser; and that the arrest was lawful. The plaintiff’s requests for rulings were predicated on facts which were at variance with the facts found by the judge, and were properly denied. No question of law was presented to the Appellate Division and none is presented to us. Kelsey v. Hampton Court Hotel Co. 327 Mass. 150, 152, and cases cited.
Joseph Freitas for the plaintiff.
No argument or brief for the defendants.